                                                                                        JS-6


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11    THE ORIGINAL MOWBRAY’S                              CASE NO.:        2:18-cv-03909'6)
      TREE SERVICE, INC., a California                    JUDGE:           Hon. Dale S. Fischer
12    Corporation,
                                                          ORDER APPROVING
13                             Plaintiff,                 JOINT STIPULATION
                                                          FOR VOLUNTARY
14    vs.                                                 DISMISSAL
15    NAVIGATORS SPECIALTY                                FILE DATE:             May 10, 2018
      INSURANCE COMPANY, a New                            TRIAL DATE SET:        No Date Set
16    York Corporation, NATIONAL
      UNION FIRE INSURANCE
17    COMPANY OF PITTSBURG, PA, a
      Pennsylvania Corporation, KINSALE
18    INSURANCE COMPANY, an
      Arkansas Corporation, and
19    EVANSTON INSURANCE
      COMPANY, an Illinois Corporation,,
20
                               Defendants.
21
22
23             The Court, having reviewed the submitted Joint Stipulation for Voluntary
24   Dismissal (ECF Doc. No. 53), HEREBY ORDERS as follows:
25             1.           Plaintiff The Original Mowbray’s Tree Service, Inc. (“Mowbray’s”)
26   shall dismiss its entire Complaint without prejudice as to Evanston Insurance
27   Company, an Illinois Corporation.
28             2.           Mowbray’s Complaint against all other defendants has been dismissed.
                                                                                     2:18-CV-03909
     3883.101 / 7974126.1
                                                                        ORDER RE VOLUNTARY DISM.
 1             3.           Each party shall bear its own attorneys’ fees and costs.
 2             IT IS SO ORDERED.
 3
 4
 5   Dated: January 4, 2019                                   ______________________________
                                                              _______________________________
                                                               Hon. Dale S. Fischer
 6                                                             81,7('67$7(6',675,&7-8'*(
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                        2:18-CV-03909
     3883.101 / 7974126.1                               -2-
                                                                           ORDER RE VOLUNTARY DISM.
